 


 HR 2252 ENR: To clarify the effective date of certain provisions of the Border Patrol Agent Pay Reform Act of 2014, and for other purposes. 
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 2252 
 
AN ACT 
To clarify the effective date of certain provisions of the Border Patrol Agent Pay Reform Act of 2014, and for other purposes.  
 
 
1.Clarification of effective date of certain provisions of the Border Patrol Agent Pay Reform Act of 2014 
(a)In generalSection 2 of the Border Patrol Agent Pay Reform Act of 2014 (Public Law 113–277) is amended by adding at the end the following:  (i)Effective dateSubsections (b), (c), (d), and (g), and the amendments made by such subsections, shall take effect on the first day of the first pay period beginning on or after January 1, 2016, except that— 
(1)any provision in section 5550(b) of title 5, United States Code, as added by subsection (b), relating to administering elections and making advance assignments to a regular tour of duty shall be applicable before such effective date to the extent determined necessary by the Director of the Office of Personnel Management; and (2)the Director may issue regulations as necessary prior to such effective date.. 
(b)ApplicationThe amendment made by subsection (a) shall be deemed to have been enacted on the date of enactment of the Border Patrol Agent Pay Reform Act of 2014 (Public Law 113–277).  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 